Citation Nr: 9911219	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-24 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from July 30, 1977, to January 
3, 1978.

This appeal arose from a February 1997 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for right inguinal hernia.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The probative medical evidence is in equipoise as to 
whether the complaints and findings with regard to a right 
inguinal hernia disability during service are causally linked 
to the residual post-operative complaints of right inguinal 
hernia disability demonstrated post service.


CONCLUSION OF LAW

A recurrent inguinal hernia, currently diagnosed as recurrent 
hernia, was incurred in service.  38 U.S.C.A. §§  1110, 5107 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's December 1976 enlistment examination reveals no 
pertinent abnormalities.

The veteran's December 1977 discharge examination reveals no 
pertinent abnormalities.

An October 1978 USC Medical Center report reveals the 
veteran's complaint of pain and swelling in the right 
inguinal region, with a one-year history.  Physical 
examination findings included right inguinal soft tissue mass 
non-reducible.  The noted diagnosis included right inguinal 
mass, probable hernia.

A November 1978 USC Medical Center report reveals the 
veteran's complaint of right sided hernia over a six month 
period while on active duty in the Marine Corps.  The 
examiner included the veteran's report of treatment by a 
military physician who noted "possible" hernia.  The 
veteran expressed his desire to have records sent to the 
Marine Corps for treatment in a military hospital.  Upon 
examination of the inguinal region, no apparent swelling or 
mass was noted.  No hernia was felt into inguinal region or 
scrotum.  A small soft mass contiguous with right cord was 
felt.  The examiner's noted impression included possible 
lipoma of right cord, vas or epididymal.  

A November 1978 letter from a USC Medical Center, sent to the 
United States Marine Corps, reported the veteran's treatment 
at that facility during November 1978 for hernia repair.

A December 1978 service medical record reveals the veteran's 
complaint and report of having a hernia that was treated at a 
private medical facility, and diagnosed as a right inguinal 
hernia.  Upon examination, no evidence of a hernia was 
demonstrated.  The examiner further noted that the veteran 
had soreness in is left leg area, and was able to resume full 
duty, with follow-up in two months.

A USC Medical Center, "Report of Operation", dated April 
10, 1979, revealed a pre/postoperative diagnosis of right 
inguinal hernia, and set forth findings and procedures 
performed for a right inguinal herniorrhaphy.

An April 1982 USC Medical Center report reveals the veteran's 
complaint of pain, status post right inguinal hernia.  The 
veteran's pain was the result of lifting a heavy object.  
Physical examination findings included a notation and 
diagnosis of small right inguinal hernia.

A March 1993 report from a private neurologic Medical Group 
reports the veteran's complaint of a February 1993 work 
related injury, and need for an evaluation of the veteran's 
recurrent right hernia.

The veteran submitted a January 1997 statement, wherein he 
stated that he felt a sharp pull in the right groan area 
while performing active reserve duties with the 3rd Anglico 
Naval Gunfire Reserve Unit.  He received treatment at a 
military facility and requested follow-up treatment that was 
denied.  Eventually, his inability to perform duties that 
included lifting heavy objects resulted in his dismissal from 
service.  Upon being denied additional follow-up treatment, 
he sought, and received, treatment at a private medical 
facility.

The veteran's May 1997 notice of disagreement set forth his 
report of injury while performing reserve duties with the 3rd 
Anglico Reserve Unit, which resulted in his dismissal from 
service.

An August 1997 Certificate of Eligibility report from a USC 
Medical facility noted that the veteran had an unrelated 
disorder and recurrent hernia that created work limitations 
that did not allow him to return to cable installation and 
pole work.

During the veteran's October 1997 RO personal hearing he 
testified that during 1979, while participating in active 
duty for training duties, he felt a sharp pain after lifting 
a box of ammunition.  Transcript (T.) at 1-2.  He could not 
remember when he received treatment from a military 
physician, but recalled being told that he had a hernia.  T. 
at 2.  The veteran then clarified that the injury occurred in 
1978, while on active reserve duty.  T. at 3.  After a month 
or so, he received treatment at a private medical facility, 
where surgery was eventually performed sometime during 1979.  
T. at 3-4.  The veteran stated that he was seen by numerous 
physicians due to recurrent ruptures of his hernia.  T. at 4-
5.  The veteran stated that he was scheduled for a follow-up 
appointment within two days of the hearing.  T. at 5.  
Although he has received treatment from numerous private 
physicians, including one at M. L. King hospital, he had not 
received steady treatment since he did not have a diagnosis 
of the total situation, but was told that he ruptured his 
hernia.  T. at 6.  He testified that he was injured while 
performing duties with an (inaudible) reserve unit in Long 
Beach.  T. at 6.  The veteran stated that he had to seek a 
different type of employment due to physical limitations, 
such as lifting objects more than 10 pounds.  T. at 8.

During the veteran's March 1999 Board Video Conference 
hearing he reiterated his RO personal hearing testimony with 
respect to the circumstances surrounding his hernia.  
Transcript (T.) at 3-4.  The veteran stated that he had re-
ruptured his hernia a few times while lifting heavy objects, 
and now has problems with prolonged sitting.  The veteran 
reported that a Dr. N. had given a date in relation to the 
origins of his hernia.  The veteran indicated that he had not 
have further surgery, but was put on general relief at the 
USC Medical Center, and was later told to avoid lifting heavy 
objects.  T. at 8.   

An October 1997 USC Medical report reveals the veteran 
complaint of recurrent hernia for a claim of disability with 
the government.  Upon examination of the inguinal region, no 
indirect or direct hernia was palpable, and no hernia with 
coughing was noted.


ANALYSIS

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well-grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile. Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Tirpak v. Derwinski, supra at p. 611. 

In sum, in order for a service connection claim to be well-
grounded, there must be competent evidence: (1) of current 
disability (a medical diagnosis); (2) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; (3) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
See supra Anderson, Epps v. Gober and Caluza v. Brown.  
Moreover, the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim. 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The medical evidence of record shows the veteran underwent 
repair of a right inguinal hernia in 1979 and there is 
current evidence of recurrent right inguinal hernia 
disability demonstrated by objective findings on post-service 
private examination reports.  Thus, the first element of a 
well-grounded claim is satisfied.  Both the veteran's lay 
evidentiary assertions of an injury and resulting symptoms, 
as well a December 1978 service medical record entry, satisfy 
the second requirement of a well-grounded claim of evidence 
of injury or disease incurred or aggravated in service.  With 
respect to the third element of a well grounded claim, the 
Board of Veterans' Appeals (Board) concludes that the 
statements of medical history and collective findings on the 
numerous USC Medical Center reports and the service 
department record, all dated in 1978-79, adequately provide 
the requisite nexus between injury in service and current 
disability, given the facts in this case.  The Board also 
finds that the facts relevant to this issue have been 
developed to the extent possible and that the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the claim is satisfied.  38 
U.S.C.A. § 5107(a).

On the merits, the Board finds that the statements of medical 
history and the findings contained in the service department 
medical report, as well as the USC Medical center records 
dated in 1978 and 1979, are highly credible and probative of 
the issue of service connection.  Together, they provide a 
clear and consistent picture that the appellant sustained an 
injury during a period of active duty training in 1978 and 
that injury led directly to the surgical repair of a right 
inguinal hernia in early 1979.  This evidence is sufficient 
to establish service connection for residuals of a right 
inguinal hernia repair.  The veteran reportedly also has had 
recurrences of this disability since 1979.  The question of 
the current level of severity of the service connected 
disability, however, is a matter for the RO to address 
initially and is not before the Board at this time.  







ORDER

Service connection for a right inguinal hernia disability is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

